DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 9, 2021.  Claims 1, 10-11, and 18-19 were amended; and claims 7-8 were cancelled.  Claims 16-17 remain cancelled.  Thus, claims 1-6, 9-15, and 18-20 are pending. 

Claim Rejections - 35 USC § 112(b)
35 U.S.C. 112 reads as follows:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
Regarding claim 1, line 11 of claim 1 recites the phrase “…an accuracy of the heading estimate,” and line 12 claim 1 recites the phrase “thereby providing accurate indoor navigation.”  Each of claims 11, 18, and 19 recite similar limitations.  The terms “accuracy” and “accurate” are relative terms which render the claim indefinite.  The term(s) accuracy/accurate are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the 
Claims 2-6, 9-10, 12-15, and 20 are rejected under 35 U.S.C. 112(a), first paragraph, due to their dependency from a rejected base claim(s).  Appropriate correction is required.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 9-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A heading determination device comprising: data input circuitry configured to obtain magnetic field sensor data sensed by a magnetic field sensor in sensor coordinates, position input circuitry configured to obtain a position estimate of the magnetic field sensor, and estimation circuitry configured to derive, from a magnetic map, a local azimuth distortion value in a reference coordinate system at the current position of the magnetic field sensor indicated by the obtained position estimate and to estimate the heading of the magnetic field sensor in the reference coordinate system based on the obtained magnetic field sensor data and the derived local azimuth distortion value, wherein an accuracy of the heading estimate is enhanced by a weighted combination of magnetic field data and angular speed, thereby providing accurate indoor navigation, wherein said estimation circuitry is configured to estimate the orientation of the magnetic field sensor in the reference coordinate system by a multiplication of two subsequent rotation alignments to a gravity vector and a magnetic map vector of the magnetic field obtained from the magnetic map at the position of the magnetic field sensor, wherein said estimation circuitry is configured to estimate a rotation matrix that fits the gravity vector with direction of gravity and that fits the measured magnetic field vector with the corresponding magnetic map vector and to estimate the orientation of the magnetic field sensor by inversion rotation of the reference coordinate system using the inverse of the estimated rotation matrix.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 11, 18, and 19.
Under Step 1 of the analysis, claim 1 belongs to a statutory category, namely it is an apparatus claim.  Likewise, claim 11 is an apparatus claim, and claims 18 and 19 are process claims.  
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, and claim 8 is a machine claim and claim 17 is a process claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “derive, from a magnetic map, a local azimuth distortion value…” (See: FIG. 1; ¶21, of the instant specification), “estimate the heading of the magnetic field sensor in the reference coordinate system…,” (See: FIG. 1; ¶21, of the instant specification), “estimate a rotation matrix that fits the gravity vector with direction of gravity and that fits the measured magnetic field vector with the corresponding magnetic map vector…,” (See: FIGS. 5-6; ¶39-40, of the instant specification), “estimate the 
Similar limitations comprise the abstract ideas of Claims 11, 18, and 19.
What remains of the claimed method are generic data receiving steps, obtaining magnetic field sensor data (See: FIG. 2; ¶19, of the instant specification), and obtaining a position estimate of the magnetic field sensor (See: FIG. 2; ¶20, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done once the heading of the magnetic field sensor is estimated.
Under Step 2B, the only steps outside the judicial exception are the generic data receiving steps.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claims 11, 18, and 19, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-6, 9-10, 12-15, and 20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 
Response to Arguments
Applicant’s arguments filed on December 9, 2021 have been fully considered.  Applicant’s amendments and arguments have overcome the citied prior art rejections.  Applicant’s arguments regarding the rejections under section 101 are not persuasive.  
Applicant’s argue (Remarks pg. 10-11) that the claim recites improvements in the functioning of a computer, an improvement in indoor navigation because an accuracy of the heading estimate is enhanced by a weighted combination of magnetic field data and angular speed, thereby providing accurate indoor navigation.  Applicant’s arguments are not persuasive.
Under Step 2A, prong 1, claim 1, as well as claims 11, 18, and 19, is found to include at least one judicial exception, a mathematical process.  This can be seen in the claim limitations of “derive, from a magnetic map, a local azimuth distortion value…,” “estimate the heading of the magnetic field sensor in the reference coordinate system…,” “estimate a rotation matrix that fits the gravity vector with direction of gravity and that fits the measured magnetic field vector with the corresponding magnetic map vector…,” “estimate the orientation of the magnetic field sensor in the reference coordinate system…,” and “estimate the orientation of the magnetic field sensor by inversion rotation of the reference coordinate system…,” (See: FIGS. 1, 5-6; ¶21, ¶39-40, of the instant specification). {See above.}
What remains of the claimed method are generic data receiving steps, obtaining magnetic field sensor data, and obtaining a position estimate of the magnetic field sensor, performed by generic data gathering devices (See: FIG. 2; ¶19-20, of the instant specification), each of which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).

Under Step 2B, the only steps outside the judicial exception are the generic data receiving steps.  Therefore, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claims 11, 18, and 19, do not appear to be patent eligible under 101.

Therefore, the rejection of claim 1, as well as claims 11, 18, and 19, and dependent claims 2-6, 9-10, 12-15, and 20, under section 101, is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864